       Case 3:13-cv-30125-PBS Document 430-3 Filed 01/16/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

____________________________________
                                          )
Mark Anthony REID, et al., on behalf of   )
themselves and others similarly situated, )              Case No. 3:13-cv-30125-PBS
                                          )
Plaintiffs-Petitioners,                   )
                                          )
v.                                        )
                                          )              January 16, 2019
Christopher DONELAN, Sheriff,             )
Franklin County, MA, et al.,              )
                                          )
Defendants-Respondents.                   )
____________________________________ )

                        STATEMENT OF UNDISPUTED FACTS


Erin Drake, Law Student Intern           Anant K. Saraswat (BBO# 676048)
Clare Kane, Law Student Intern           Wolf, Greenfield & Sacks, P.C.
Aseem Mehta, Law Student Intern*         600 Atlantic Avenue
Marisol Orihuela†                        Boston, MA 02210
Michael Wishnie (BBO# 568654)            Tel: 617-646-8000
Jerome N. Frank Legal Svcs. Org.         Fax: 617-646-8646
P.O. Box 209090                          anant.saraswat@wolfgreenfield.com
New Haven, CT 06520
Phone: (203) 432-4800                    Michael K.T. Tan†
Fax: (203) 432-1426                      ACLU Immigrants’ Rights Project
michael.wishnie@ylsclinics.org           125 Broad Street, 18th Floor
                                         New York, NY 10004
                                         212-519-7848 (p)
                                         212-549-2654 (f)
Ahilan T. Arulanantham†                  mtan@aclu.org
ACLU Immigrants’ Rights Project
1313 West 8th Street                     Counsel for Plaintiffs
Los Angeles, CA 90017
                                         *
213-977-5211                                 Law student appearance forthcoming.
                                         †
aarulanantham@aclusocal.org                  Admitted pro hac vice.
        Case 3:13-cv-30125-PBS Document 430-3 Filed 01/16/19 Page 2 of 4



       Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule 56.1,

Plaintiff Leo Felix Charles submits the following statement of undisputed facts in support of his

Motion for Summary Judgment on his Petition for Writ of Habeas Corpus.


   1. Defendants have held Leo Felix Charles in immigration custody in Franklin County Jail
      (MA), Bristol County House of Corrections (MA) and Strafford County House of
      Corrections (NH) since February 2, 2018. Dkt. No. 387-3 ¶ 6; Pl.’s Ex. 1 ¶¶ 1-2(Charles
      Decl.).
   2. Mr. Charles came to the United States lawfully from Haiti in 1982 on a nonimmigrant
      visa. Dkt. No. 387-3 ¶ 2.
   3. After arriving in the United States, Mr. Charles worked at auto body shops. He learned
      how to fix cars from reading and from observing other mechanics. He most recently
      worked at an auto body shop in Bridgeport, CT. Dkt. No. 387-3 ¶ 16.
   4. Mr. Charles taught himself English after his arrival, attended church in the United States,
      and spent time with his girlfriend and family in Bridgeport, CT. Dkt. No. 387-3 ¶ 16.

Procedural History

   5. Mr. Charles was convicted of a drug offense in 1998, for which he was incarcerated for
       eleven years. Dkt. No. 387-3 ¶ 3.
   6. In 2003, Mr. Charles was granted relief under the Convention Against Torture. Dkt. No.
       387-3 ¶ 5. Specifically, Immigration Judge (“IJ”) Straus found that Mr. Charles would
       likely be detained on arrival in Haiti and subjected to torture, which is pervasive in
       Haitian prisons. Pl.’s Ex. A at 8-9 (2003 Immigration Judge Decision). IJ Straus also
       found that Mr. Charles was at risk of torture at the hands of government official Nawoum
       Marcellus or his associates, citing the corruption of the government and the influence of
       drug gangs over the government in Haiti. Id.
   7. In 2013, Mr. Charles was convicted of first-degree assault, for which he served a
       sentence until February 2, 2018. He was then transferred directly to ICE custody. Dkt.
       No. 387-3 ¶ 6.
   8. In February 2018, IJ Straus terminated his Convention Against Torture deferral of
       removal on a DHS motion and ordered him removed. Dkt. No. 387-3 ¶ 7. The
       termination was based on the IJ’s de novo review after the government alleged changed
       country conditions in Haiti and represented that they had new evidence regarding the
       location of individuals whom Mr. Charles feared. Pl.’s Ex. 1 ¶¶ 4-6 (Charles Decl.).
   9. On February 23, 2018, Mr. Charles filed an appeal and motion for stay of removal with
       the Board of Immigration Appeals. Dkt. No. 387-3 ¶ 8.
   10. In October 2018, the BIA dismissed Mr. Charles’s appeal. Pl.’s Ex. 1 ¶ 8 (Charles Decl.).
   11. Mr. Charles filed a pro se Petition for Review and Motion for Stay of Removal in the
       Second Circuit Court of Appeals on October 19, 2018. Pl.’s Ex. 1 ¶ 9 (Charles Decl.).
   12. Mr. Charles secured pro bono counsel to represent him on his Petition for Review before
       the Second Circuit. Pl.’s Ex. 1 ¶ 10 (Charles Decl.).
       Case 3:13-cv-30125-PBS Document 430-3 Filed 01/16/19 Page 3 of 4



   13. On December 11, 2018, the Second Circuit granted Mr. Charles’s motion for stay of
       removal and ordered briefing on his Petition for Review. Pl.’s Ex. 1 ¶ 11 (Charles Decl.).
       His opening brief is due March 15, 2019. Id. ¶ 12.

Experience in Detention

   14. Mr. Charles suffers from many health problems and he has limited access to proper
       medical care in detention. He is currently in a wheelchair and has not been able to get the
       surgery he needs to restore his ability to walk. He takes twenty pills per day and receives
       injection of two types of insulin to treat his diabetes, twice per day. Dkt. No. 387-3 ¶¶ 9-
       11.
   15. Mr. Charles suffers from diabetes, high blood pressure, acid reflux, and nerve and kidney
       damage. Pl.’s Ex. 1 ¶¶ 14 (Charles Decl.)
   16. Additionally, he suffers from scoliosis, osteoarthiritis, and back problems that have
       required spinal fusion surgery. Pl.’s Ex. 1 ¶¶ 14-15 (Charles Decl.).
   17. Mr. Charles requires knee surgery to replace his right knee. He has not been afforded the
       opportunity to receive this surgery. Dkt. No. 387-3 ¶ 11.
   18. As such, he has been confined to wheelchair despite the fact that after he received spinal
       fusion surgery, he was advised by his doctor to use the wheelchair sparingly because it
       would otherwise be deleterious to his back. Pl.’s Ex. 1 ¶¶ 16-17 (Charles Decl.).
   19. Mr. Charles underwent a spinal fusion procedure in 2017 which requires ongoing follow-
       up treatment. He has not been able to access the treatment that he needs to properly
       recover from his surgery. Dkt. No. 387-3 ¶ 10.
   20. Mr. Charles’s back condition has worsened and now requires an additional revision
       surgery. He has not received this surgery. Pl.’s Ex. 1 ¶ 15 (Charles Decl.).
   21. Mr. Charles constantly experiences pain while he is detained. The pain makes it very
       difficult for him to sleep; he is only able to sleep for a few hours each night. He struggles
       to get in and out of bed each night and morning. Pl.’s Ex. 1 ¶ 18 (Charles Decl.).
   22. Mr. Charles is unable to go to the bathroom easily and receives very little assistance.
       Every time he moves, Mr. Charles experiences pain. The pain medications Mr. Charles
       receives are not effective. Pl.’s Ex. 1 ¶ 19-20 (Charles Decl.).
   23. Given his health conditions, Mr. Charles is supposed to avoid eating salt, spicy food, and
       red meat. The food that is served in the detention center seldom meets these
       requirements. Mr. Charles eats only the cereal that he receives with his insulin and
       whatever food he is able to purchase from the commissary, including tuna and peanut
       butter. Pl.’s Ex. 1 ¶ 22-23 (Charles Decl.).
   24. Defendants have denied Mr. Charles several medications which he is supposed to receive,
       including iron pills, aspirin, and an oral diabetes medication. He has written letters
       informing the detention center staff of these deficiencies, however the situation has not
       been resolved. Pl.’s Ex. 1 ¶ 20-21 (Charles Decl.).
   25. Mr. Charles has not received any treatment for his neuropathy. Pl.’s Ex. 1 ¶ 20 (Charles
       Decl.).
       Case 3:13-cv-30125-PBS Document 430-3 Filed 01/16/19 Page 4 of 4



January 16, 2019

Respectfully submitted,

/s/ Michael Wishnie

Erin Drake, Law Student Intern      Anant K. Saraswat (BBO# 676048)
Clare Kane, Law Student Intern      Wolf, Greenfield & Sacks, P.C.
Aseem Mehta, Law Student Intern*    600 Atlantic Avenue
Marisol Orihuela†                   Boston, MA 02210
Michael Wishnie (BBO# 568654)       Tel: 617-646-8000
Jerome N. Frank Legal Svcs. Org.    Fax: 617-646-8646
P.O. Box 209090                     anant.saraswat@wolfgreenfield.com
New Haven, CT 06520
Phone: (203) 432-4800               Michael K.T. Tan†
Fax: (203) 432-1426                 ACLU Immigrants’ Rights Project
michael.wishnie@ylsclinics.org      125 Broad Street, 18th Floor
                                    New York, NY 10004
                                    212-519-7848 (p)
                                    212-549-2654 (f)
Ahilan T. Arulanantham†             mtan@aclu.org
ACLU Immigrants’ Rights Project
1313 West 8th Street                Counsel for Plaintiffs
Los Angeles, CA 90017
                                    *
213-977-5211                            Law student appearance forthcoming.
                                    †
aarulanantham@aclusocal.org             Admitted pro hac vice.
